"The opinion of the court was delivered by
Blanchard, J.
In June, 1900, this court adopted the following as an addition to Eule 12 of the Eules of Court, to-wit:
“Hereafter no application for writ of review in any ease will be considered unless it appears from the papers filed that an application for rehearing has been made in the Court of Appeals, considered and overruled.
“When a writ of review, or mandamus, or prohibition, or certiorari, or other remedial writ, has been applied for, considered, and denied by the court, the same shall be final, and no application for rehearing will be entertained.”
And the same was published, with other rules and orders, in the 52nd La. Annual Eeports.
Following the adoption of this amendment to Eule 12, the Court has steadfastly enforced its requirement ■ and declined to entertain applications for the writ of review under Art. 101 of the Constitution of 1898, unless it should appear from the papers filed that rehearing in *595the cause had been asked of the Court of Appeals and denied by that tribunal.
We are constrained to enforce the rule in the instant case.
It nowhere appears in the papers filed, and constituting the application for the writ of review, that rehearing was applied for and refused.
It is, therefore, ordered that the application be dismissed.